FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   October 30, 2008
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                          FOR THE TENTH CIRCUIT


 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

 v.                                                     No. 07-2266
                                               (D.C. No. 2:04-cr-01749-BB-1)
 JOSE ANTONIO GUERRERO-                                  (D. N.M.)
 CHAVEZ,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before HENRY, Chief Judge, TYMKOVICH, Circuit Judge, and LEONARD, **
District Judge.



      This matter is before the court following our receipt of notice that

defendant Jose Antonio Guerrero-Chavez was deported to Mexico on August 13,

2008. In an order dated October 15, 2008, we directed the parties to file written


      *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
In addition, we note that by order of the court dated October 14, 2008, this matter
was submitted on the briefs. See Fed. R. App. P. 34(a)(2)(C); 10 th Cir. R.
34.1(G).
      **
       The Honorable Timothy D. Leonard, United States District Judge,
Western District of Oklahoma, sitting by designation.
responses addressing whether the appeal is now moot. On October 22, the

government filed a response confirming the deportation and requesting dismissal

of the appeal on mootness grounds. See United States v. Vera-Flores, 496 F.3d

1177, 1180-81 (10th Cir. 2007). Counsel for Mr. Guerrero-Chavez joins in that

assessment.

      Accordingly, this appeal is DISMISSED. The mandate shall issue

forthwith.



                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Circuit Judge




                                        2